J-A10039-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellant             :
                                          :
              v.                          :
                                          :
 JASON P. ROACH                           :
                                          :
                    Appellee              :       No. 1440 MDA 2021

               Appeal from the Order Entered October 8, 2021
             In the Court of Common Pleas of Bradford County
            Criminal Division at No(s): CP-08-CR-0000311-2021


BEFORE: PANELLA, P.J., KUNSELMAN, J., and KING, J.

MEMORANDUM BY KING, J.:                             FILED: JULY 11, 2022

      Appellant, the Commonwealth of Pennsylvania, appeals from the order

entered in the Bradford County Court of Common Pleas, granting the

suppression motion of Appellee, Jason P. Roach. We reverse.

      The suppression court opinion set forth the relevant facts and procedural

history of this appeal as follows:

         1. On November 11, 2020, Officers Casey Shiposh and Seth
         Murrelle of the Sayre Borough Police Department observed
         a motor vehicle, known to them to be unregistered, being
         operated on West Lockhart Street in Sayre Borough. While
         following the motor vehicle, the officers electronically
         verified that it was unregistered and then subjected the
         vehicle to a traffic stop.

         2. Officer Shiposh made contact with the vehicle’s driver,
         Erica Coolbaugh, and Officer Murrelle moved to the
         passenger side of the vehicle in order to be better able to
         view the ongoing movements of the vehicle’s passenger,
         subsequently identified as [Appellee].         [Appellee’s]
         movements involved reaching in and around the
J-A10039-22


          passenger’s seat, and were, in the officer’s opinion, “furtive”
          in nature. Following his initial contact with [Appellee], and
          based upon his observation of [Appellee’s] “furtive”
          movements, Officer Murrelle asked [Appellee] to alight from
          the vehicle which he did without incident.

          3. Once outside of the vehicle, [Appellee] was asked if he
          was in possession of anything illegal or that could hurt the
          officers, to which question he replied in the affirmative,
          explaining that there was a hypodermic needle in his right
          front pocket.      [Appellee] surrendered the hypodermic
          needle to the officers who then searched [Appellee’s] person
          and found United States currency in the amount of $500.00,
          which amount was seized as evidence.[1]

          4. While being searched, [Appellee] spontaneously uttered
          the words “good luck finding it” several times. [Appellee]
          was queried by the officers as to the meaning of the
          statements but he refused to answer.

          5. Following the search of [Appellee’s] person, the officers
          noticed a black bag in plain view on the floor of the vehicle
          in front of the passenger seat. The bag, which was observed
          as having a clear sandwich baggie protruding therefrom,
          was searched with the result that multiple individual clear
          sandwich baggies and a knife were found therein.

          6. Based upon the seizure of the hypodermic needle, the
          $500.00 in United States currency, and the black bag,
          [Appellee] was placed under arrest for Possession of Drug
          Paraphernalia and removed by the Officers to the Sayre
          Borough police station where he was strip searched during
          which procedure a white baggie containing a crystal-like
          substance fell out of [Appellee’s] underwear. The baggie of
          crystal-like substance was seized by the officers and
          [Appellee] was charged with Possession of a Controlled
          Substance.



____________________________________________


1 At the suppression hearing, Officer Shiposh testified that the needle
recovered from Appellee contained a small amount of residue that was
consistent with drug use. (See N.T. Suppression Hearing, 8/3/21, at 46).

                                           -2-
J-A10039-22


(Suppression Court Opinion, filed October 7, 2021, at 1-2) (internal footnotes

omitted).

      On April 30, 2021, the Commonwealth filed an information charging

Appellee with multiple offenses related to the contraband recovered from the

vehicle and Appellee’s person. Appellee filed his suppression motion on June

17, 2021. In it, Appellee argued that “the police lacked probable cause to ask

[Appellee] if he had anything on him such as a weapon or anything illegal …

since they had no reason to believe so.” (Brief in Support of Motion, filed

6/17/21, at 3) (unnumbered).          Further, Appellee contended that his

subsequent arrest was illegal because the police lacked probable cause to

believe he had committed a crime. (See Suppression Motion, filed 6/17/21,

at ¶7).

      On August 3, 2021, the court conducted a suppression hearing. At that

time, Officers Shiposh and Murrelle provided testimony. The court granted

Appellee’s suppression motion on October 7, 2021.        Specifically, the court

determined:

          [A]s the only circumstance influencing the officers’ decision
          to remove [Appellee] from [the] vehicle and detain him for
          investigation of unspecified criminal activity was the
          observation of furtive movements, the incriminating nature
          of which was not explained, the officers cannot be said to
          have had reasonable suspicion to believe that [Appellee]
          was involved in ongoing criminal activity or that he was
          armed. Therefore, the actions taken by the officers during
          the investigative detention … were unlawful….

(Suppression Court Opinion at 8).


                                      -3-
J-A10039-22


      The Commonwealth timely filed a notice of appeal on November 5, 2021

pursuant to Pa.R.A.P. 311(d). On November 8, 2021, the court ordered the

Commonwealth to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal. The Commonwealth subsequently complied.

      The Commonwealth now raises one issue on appeal:

         Did the suppression court err in granting the motion to
         suppress by concluding that the officer lacked reasonable
         suspicion to conduct an investigative detention beyond the
         initial traffic stop?

(Commonwealth’s Brief at 3).

      On appeal, the Commonwealth contends “that police do not need even

reasonable suspicion to request both drivers and passengers alight from a

vehicle that has been lawfully stopped.” (Id. at 9) (emphasis in original). The

Commonwealth notes there is no dispute that Appellee was the passenger in

a vehicle subject to a lawful traffic stop, and that police ordered Appellee out

of the car after Officer Murrelle observed Appellee’s furtive movements. The

Commonwealth insists that the court committed an error of law by concluding

that the officers illegally ordered Appellee out of the vehicle at that point.

Based upon the foregoing, the Commonwealth concludes that the court

erroneously granted Appellee’s suppression motion. We agree.

      “At a suppression hearing, ‘the Commonwealth has the burden of

establishing by a preponderance of the evidence that the evidence was

properly obtained.’”   Commonwealth v. Heidelberg, 267 A.3d 492, 499

(Pa.Super. 2021) (en banc) (quoting Commonwealth v. Galendez, 27 A.3d

                                     -4-
J-A10039-22


1042, 1046 (Pa.Super. 2011) (en banc)). When the Commonwealth appeals

from a suppression order, the relevant scope and standard of review are well-

settled:

           [We] consider only the evidence from the defendant’s
           witnesses together with the evidence of the prosecution
           that, when read in the context of the entire record, remains
           uncontradicted. The suppression court’s findings of fact
           bind an appellate court if the record supports those findings.
           The suppression court’s conclusions of law, however, are not
           binding on an appellate court, whose duty is to determine if
           the suppression court properly applied the law to the facts.

           Our standard of review is restricted to establishing whether
           the record supports the suppression court’s factual findings;
           however, we maintain de novo review over the suppression
           court’s legal conclusions.

Commonwealth v. Korn, 139 A.3d 249, 252-53 (Pa.Super. 2016), appeal

denied, 639 Pa. 157, 159 A.3d 933 (2016) (internal citations and quotation

marks omitted).       “It is within the suppression court’s sole province as

factfinder to pass on the credibility of witnesses and the weight to be given to

their testimony. The suppression court is free to believe all, some or none of

the evidence presented at the suppression hearing.”          Commonwealth v.

Elmobdy, 823 A.2d 180, 183 (Pa.Super. 2003), appeal denied, 577 Pa. 701,

847 A.2d 58 (2004) (internal citations omitted).

      Our analysis of the quantum of cause required for a traffic stop begins

with the Motor Vehicle Code, which provides:

           § 6308. Investigation by police officers

                                    *    *    *


                                        -5-
J-A10039-22


               (b) Authority of police officer.—Whenever a police
           officer is engaged in a systematic program of checking
           vehicles or drivers or has reasonable suspicion that a
           violation of this title is occurring or has occurred, he may
           stop a vehicle, upon request or signal, for the purpose of
           checking the vehicle’s registration, proof of financial
           responsibility, vehicle identification number or engine
           number or the driver’s license, or to secure such other
           information as the officer may reasonably believe to be
           necessary to enforce the provisions of this title.

75 Pa.C.S.A. § 6308(b) (emphasis added).

        “[D]espite subsection 6308(b)’s reasonable suspicion standard, some

offenses, by their very nature, require a police officer to possess probable

cause before he or she may conduct a traffic stop.”        Commonwealth v.

Ibrahim, 127 A.3d 819, 823 (Pa.Super. 2015), appeal denied, 635 Pa. 771,

138 A.3d 3 (2016). “For a stop based on the observed violation of the Vehicle

Code or otherwise non-investigable offense, an officer must have probable

cause to make a constitutional vehicle stop.” Commonwealth v. Harris, 176

A.3d 1009, 1019 (Pa.Super. 2017). See also Commonwealth v. Feczko,

10 A.3d 1285, 1291 (Pa.Super. 2010), appeal denied, 611 Pa. 650, 25 A.3d

327 (2011) (stating mere reasonable suspicion will not justify vehicle stop

when driver’s detention cannot serve investigatory purpose relevant to

suspected violation).

        Further, we note that an “investigative detention” is interchangeably

labeled as a “stop and frisk” or a “Terry[2] stop.” Commonwealth v. Brame,


____________________________________________


2   Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968).

                                           -6-
J-A10039-22


239 A.3d 1119, 1127 (Pa.Super. 2020), appeal denied, ___ Pa. ___, 251 A.3d

771 (2021).

         An investigative detention … constitutes a seizure of a
         person and thus activates the protections of Article 1,
         Section 8 of the Pennsylvania Constitution. To institute an
         investigative detention, an officer must have at least a
         reasonable suspicion that criminal activity is afoot.
         Reasonable suspicion requires a finding that based on the
         available facts, a person of reasonable caution would believe
         the intrusion was appropriate.

                                       *     *     *

         Reasonable suspicion exists only where the officer is able to
         articulate specific observations which, in conjunction with
         reasonable inferences derived from those observations, led
         him reasonably to conclude, in light of his experience, that
         criminal activity was afoot and that the person he stopped
         was involved in that activity.

Commonwealth v. Jones, 874 A.2d 108, 116 (Pa.Super. 2005) (internal

citations omitted).

      “[W]hen an officer detains a vehicle for violation of a traffic law, it is

inherently reasonable that he or she be concerned with safety and, as a result,

may   order   the     occupants   of       the   vehicle   to   alight   from   the   car.”

Commonwealth v. Brown, 654 A.2d 1096, 1102 (Pa.Super. 1995), appeal

denied, 544 Pa. 642, 664 A.2d 972 (1995). During a traffic stop, the officer

may ask the detainees “a moderate number of questions to determine [their]

identity and to try to obtain information confirming or dispelling the officer’s

suspicions.” Commonwealth v. Wright, 224 A.3d 1104, 1109 (Pa.Super.

2019), appeal denied, ___ Pa. ___, 237 A.3d 393 (2020). “Further, ‘if there


                                            -7-
J-A10039-22


is a legitimate stop for a traffic violation … additional suspicion may arise

before the initial stop’s purpose has been fulfilled; then, detention may be

permissible   to   investigate   the    new    suspicions.’”     Id.    (quoting

Commonwealth v. Chase, 599 Pa. 80, 93 n.5, 960 A.2d 108, 115 n.5

(2008)).

      Instantly, at the suppression hearing, Officer Murrelle testified that

officers observed Ms. Coolbaugh’s vehicle, which was “known” to law

enforcement from being “involved in numerous different things.”            (N.T.

Suppression Hearing, 8/3/21, at 25).      Officer Murrelle was aware that the

vehicle’s registration was expired at the time of the incident.        (See id.)

Moreover, prior to initiating the traffic stop, the officers contacted the county

dispatcher to confirm that the vehicle’s registration had expired. Id. Under

these circumstances, the officers possessed probable cause to lawfully stop

Ms. Coolbaugh’s vehicle. See Harris, supra.

      As the officers approached Ms. Coolbaugh’s vehicle, Officer Murrelle

observed Appellee making furtive movements.            (See N.T. Suppression

Hearing at 26). Specifically, Appellee was “reaching around in the vehicle,

both lean[ing] forward … as well as turning to his left and right.” (Id.) After

noticing the furtive movements, Officer Murrelle spoke with Appellee to

ascertain his name and date of birth. (Id. at 34). The officers also directed

Appellee to exit the vehicle. (Id. at 26). Contrary to the suppression court’s

conclusion, the officers legally ordered Appellee to exit the vehicle.      See


                                       -8-
J-A10039-22


Brown, supra. Further, the observation of furtive movements created the

need for additional questions to confirm or dispel the officers’ suspicions

regarding Appellee’s conduct. See Wright, supra.

      The officers subsequently asked Appellee if he had anything on his

person which could harm them.         (See N.T. Suppression Hearing at 26).

Appellee responded that he was carrying a hypodermic needle in his pocket,

which the officers later seized. (Id. at 26-27). This occurred before the initial

traffic stop had ended. (Id. at 47). Given the late-night hour, Appellee’s

furtive movements, and his admission to carrying a hypodermic needle, the

officers developed “additional suspicion” that Appellee was engaged in criminal

conduct prior to the conclusion of the initial vehicle stop. See Wright, supra.

On this basis, the police lawfully initiated a separate investigative detention of

Appellee. See Wright, supra; Jones, supra. Accordingly, we reverse the

order granting Appellee’s suppression motion and remand this case for further

proceedings consistent with this decision. See Korn, supra.

      Order reversed.     Case remanded with instructions.        Jurisdiction is

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/11/2022

                                      -9-